Citation Nr: 1340903	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  06-24 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for the service-connected diplopia, status post cataract extraction for the period from December 22, 2008, until January 4, 2009.

2.  Entitlement to an evaluation in excess of 70 percent for the service-connected diplopia, status post cataract extraction for the period beginning on January 5, 2009.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from October 1968 until January 1973. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the RO. 

In May 2009, the Board denied the claim for an evaluation in excess of 40 percent for diplopia, status post cataract extraction for the period from January 2, 2004, until December 21, 2008, and remanded the claim for the period beginning on December 22, 2008, for additional development.  There is no indication that the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (CAVC).

In September 2011, the Board again considered the claim and mistakenly phrased the issue as "Entitlement to an increased rating for the service-connected diplopia status post cataract extraction in excess of 30 percent prior to December 22, 2008 and in excess of 50 percent beginning on that date."  

The Board remanded the claim at that time and the issue has continued to reflect that the period prior to December 2008 has been on appeal since that time.  

As indicated, however, the issue for the period from January 2, 2004, until December 21, 2008, has clearly been adjudicated in a final Board decision and is therefore no longer on appeal.  38 C.F.R. § 20.1104.  

While on remand, in a September 2013 rating decision the RO granted an increased 70 percent evaluation under Diagnostic Codes 6029-6073 effective on January 5, 2009.  

The applicable law mandates that, when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  In light of the above, the Board has recharacterized the issue as reflected on the title page.  

The Board most recently considered the claim in a February 2013.  The Board again remanded the claim for further development.  Unfortunately, a review of the record reflects that there has not been substantial compliance with the Board's remand directives and the claim must once again be returned for additional action.

Accordingly, the appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

A preliminary review of the record reflects that further development is necessary. The Veteran is entitled to substantial compliance with the Board's February 2013 remand directives.  See Stegall v. West, 11 Vet. App. at 271; Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Unfortunately, the AMC did not fully comply with all of the Board's remand instructions, and as a result, this case must again be remanded. 

The Board remand in February 2013 noted that, while the Veteran was provided a VA eye examination in October 2011, this report failed to provide complete findings for calculating concentric contraction due to field loss.  

Accordingly, the Board remanded the claim to obtain all of the following values: temporal (180 degrees), down temporal (225 degrees), down (270 degrees), down nasal (315 degrees), nasal (0 degrees), up nasal (45 degrees), up (90 degrees), and up temporal (135 degrees). 

A highlighted copy of the October 2011 VA examination reflects that some of the values were provided in the report but noted that the values for down temporal (225 degrees), down nasal (315 degrees), up nasal (45 degrees), and up temporal (135 degrees) were missing.  

An April 2013 Deferred rating decision explicitly noted there were four actions the examiner needed to complete, one of which was providing the missing values for the down temporally, down nasally, up nasally and up temporally values for the October 2011 VA Goldman visual field test.  

The corresponding April 2013 request for an examination reflects that the AMC asked the examiner for these values.  The examiner refused to cooperate with any of the requests and the AMC resent an examination request in June 2013.  

The August 2013 examination addendum failed to provide the requested findings.  In an August 2013 email, the AMC noted that the examiner refused to cooperate and requested another examiner be consulted.  

The August 2013 examination request included the request for the examiner to complete the values for the October 2011 VA Goldman visual field.  The September 2013 VA examination failed to provide these values.  As the complete October 2011 Goldman visual field findings for all values have not been obtained, another remand is necessary.  

The February 2013 remand also reiterated that the applicable regulation, 38 C.F.R. § 4.76 in effect prior to October 2008, required an actual copy of the Goldman visual field chart.  38 C.F.R. § 4.76 ("The charts will be made a part of the report of examination").  

Accordingly, in February 2013, the Board requested a copy of the October 2011 Goldman visual field chart.  The actual chart still has not been associated with the claims file.

On remand, another examination with Goldman visual field testing was performed in September 2013.  

While this examination included all of the pertinent values for the Goldman visual field, a copy of the actual chart was not available to the Board.  

Significantly, the examination notes that it was a Binocular GVF and to "see also vista imaging."  The Board, however, does not have access to VISTA imaging.  

As the chart is required, a copy of this should be obtained and associated with the claims file.  See 38 C.F.R. § 4.76.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain a copy of the October 2011 Goldman visual field chart prepared in connection with the VA examination and include it in the claims file. 

If the chart cannot be obtained, the claims file should document the attempts that were made to obtain the chart and the Veteran should be notified of VA's inability to obtain the chart.

2.  The RO should take appropriate steps in order to obtain a copy of the September 2013 Goldman visual field chart prepared in connection with the VA examination that was scanned into VISTA and associated with the claims file. 

If the chart cannot be obtained, the claims file should document the attempts that were made to obtain the chart and the Veteran should be notified of VA's inability to obtain the chart.

3.  The RO should take all indicated action to contact the examiner who performed the visual field test performed in October 2011, or a similarly situated examiner, and request that he provide the values applicable to following directions: down temporal (225 degrees), down nasal (315 degrees), up nasal (45 degrees), and up temporal (135 degrees).

If these values cannot be obtained or provided by another examiner, the attempts that were made to obtain them and/or reasons why another examiner could not provide them should be noted in the file.

4.  The RO should take any additional development action it deems proper. When the development requested has been completed, the case should again be readjudicated by the RO in light of all the evidence of record. If any benefit sought remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


